 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 6:17-mj-0093-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    DANIEL ESTEBAN ORELLANA
      GUZMAN,
15
                        Defendant.
16

17

18
            The Defendant having met all conditions of the Deferred Entry of Judgement, the United
19
     States hereby moves the Court for an order of dismissal pursuant to Rule 48 of the Federal Rules
20
     of Criminal Procedure, and by leave of the Court endorsed hereon.
21

22
            Dated: October 25, 2019                       /S/ Susan St. Vincent_________
23                                                        Susan St. Vincent
                                                          Legal Officer
24
                                                          Yosemite National Park
25

26
27

28
                                                      1
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, I
     order that the above-referenced matter, United States v. Orellana Guzman
 4
     6:17-mj-0093-JDP, be dismissed, without prejudice, in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      October 29, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
